Appeal from an order of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered October 6, 2004. The order granted the motion of defendants Case Corporation, Tenneco, Inc., and International Harvester Company of Great Britain, Limited, for summary judgment and dismissed the first, second and seventh causes of action in the complaint insofar as they seek relief from the moving defendants and dismissed all cross claims against the moving defendants.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for the reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Smith and Lawton, JJ.